Case 3:19-cv-00834-SMY Document 38 Filed 10/18/19 Page 1 of 1 Page ID #668



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 JESSICA BARRON, KENNETH WYLIE,                    )
 and WILLIAM CAMPBELL,                             )
                                                   )
                         Plaintiffs,               )
                                                   )   Case No. 19-cv-834-SMY-MAB
 vs.                                               )
                                                   )
 THE CITY OF GRANITE CITY,                         )
 ILLINOIS,                                         )
                                                   )
                         Defendant.                )

                              MEMORANDUM AND ORDER

YANDLE, District Judge:

       This matter comes before the Court on Plaintiffs' Motion for Preliminary Injunction (Doc. 6)

and the Joint Motion for Agreed Order on Preliminary Injunction (Doc. 37). The Court having

reviewed the pleadings, GRANTS the Motions and ISSUES the following Preliminary Injunction:

       The Defendant, City of Granite City, Illinois, and its servants, employees, agents, and
       attorneys, and all persons acting in concert and participation with them, are hereby
       ENJOINED and PROHIBITED from enforcing Granite City Municipal Code §
       5.142.050(A)(3) and the Granite City Lease Addendum for Crime Free Housing and any
       policies and practices associated with Granite City Municipal Code § 5.142.050(A)(3) or the
       Granite City Lease Addendum for Crime Free Housing (including but not limited to
       communications with Plaintiffs designed to induce compliance) against Plaintiffs Jessica
       Barron, Kenneth Wylie and William Campbell with regard to the premises located at 1632
       Maple Street, Granite City, Illinois during the pendency of this case.

The Temporary Restraining Order issued on October 9, 2019 is hereby TERMINATED. The bond

requirement set forth in Federal Rule of Civil Procedure 65 is waived.

       IT IS SO ORDERED.

       DATED: October 18, 2019


                                                       STACI M. YANDLE
                                                       United States District Judge
                                             Page 1 of 1
